Detailed Action
1. 	This Action is in response to Applicant's amendment filed on November 14, 2022. Claims 7, 12 and 19 have been previously canceled, therefore claims 1-6, 8-11, 13-18 and 20 are currently pending in the present application. This Action is made Non-Final.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 14, 2022 has been entered.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-6, 8, 9, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DA SILVA; Icaro L.J. et al. (US 20210345191 A1), hereafter “DA SILVA,” in view of da Silva; Icaro L. J. et al. (US 20200037332 A1), hereafter “da Silva2,” and further in view of TSAI; Hsin-Hsi et al. (US 20190297537 A1), hereafter “Tsai:” See us-provisional-application US 62646642 for date qualification.
	Consider claim 1. DA SILVA discloses a cell beam failure processing method, applied to a mobile communication terminal, and comprising (see fig. 2, par. 0060; In particular embodiments, the triggering event corresponds to a detection of beam failure towards a source network node): performing a detection operation in a target cell, wherein the detection operation comprises at least beam failure detection (see fig. 7, par. 0128; In a fourth set of embodiments, the triggering event is the occurrence of a successful beam recovery procedure, e.g., the detection of beam failure, followed by the transmission on an UL signal on L1/L2, like a PRACH preamble, the monitoring of a MAC signalling message within a time window (like a RAR time window) and, upon the reception of that L1/L2 response from the network, that indicates that the beam recovery procedure has been successful, the measurement reporting with beam measurements to the target cell is triggered. Notice that the target cell can be the same as the source cell or a different cell (in the case multi-cell beam recovery is supported e.g., if UE is allowed to perform beam selection on beams associated to another cell different from the serving cell, upon beam failure detection. Examiner’s Analysis: the beam failure detection can be performed in either the source cell or the target cell)); performing, in the target cell based on a detection result of a physical layer of the mobile communication terminal (see par. 0124; The term “signaling” used herein may comprise any of: high-layer signaling (e.g., via RRC, NAS message or a like), lower-layer signaling (e.g., via a MAC, a physical control channel etc), or a combination thereof), a first operation of beam failure processing (see par. 0129; The fact that the window expires, triggers the UE to perform another beam selection, and, that is the trigger to indicate the UE that beam measurements associated to the target cell shall be reported when and if the procedure succeeds e.g., upon the reception of that L1/L2 response from the network, that indicates that the beam recovery procedure has been successful. Examiner’s Analysis: a beam recovery procedure is performed in the target cell after detecting the beam failure).
DA SILVA, however, does not particular refer to the following limitation taught by da Silva2, in analogous art; performing accelerating beam failure processing (see par. 0018; A light and fast beam recovery procedure should be initiated when there is a beam failure, which can improve UE performance significantly as compared to using an RLF procedure).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DA SILVA and have it include the teachings of da Silva2. The motivation would have been in order to improve the performance of the user equipment (see par. 0018). 
DA SILVA, as modified by Silva2, however, does not particular refer to the following limitation taught by da Tsai, in the same field of endeavor; wherein the first operation comprises at least one of the following operations: directly initiating the beam failure recovery procedure; directly triggering a radio link failure RLF; indicating an upper-layer beam failure instance; and reporting indication information to a network side (see par. 0214 (US 62646642 page 45); … the UE may initiate the beam failure recovery procedure and/or a random access procedure for beam failure recovery in the target cell … Examiner’s Note: claim is amended to cancel one option of the alternative format, but claim is still written in an alternative format).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DA SILVA as modified by Silva2 and have it include the teachings of da Tsai. The motivation would have been in order to prevent delaying acquiring a working beam (see par. 0214 (US 62646642 page 45). 
Consider claim 2 in view of claim 1 above. DA SILVA further discloses wherein the detection operation further comprises beam failure recovery condition detection, and the performing, in the target cell based on a detection result, a first operation of beam failure processing is specifically: when a beam failure event is detected during the beam failure detection and a beam failure recovery condition is not satisfied, performing, in the target cell, the first operation of the beam failure processing (see pars. 0129 and 0130; … the triggering event may include the detection by the UE that beam conditions may have changed. In some embodiments, the beam change condition can be that the best beams included in previous measurement reports associated to the target cell have changed. In some embodiments, the beam change condition can be that the number of detected beams is different corresponding to the target cell  …).
da silva2 further discloses performing accelerating beam failure processing (see par. 0018; A light and fast beam recovery procedure should be initiated when there is a beam failure, which can improve UE performance significantly as compared to using an RLF procedure). The motivation would have been in order to improve the performance of the user equipment (see par. 0018). 
Consider claim 3 in view of claim 2 above. DA SILVA further discloses wherein the beam failure recovery condition comprises at least one of the following conditions: whether there is an available candidate beam in the target cell; whether the target cell has an available resource for performing a beam failure recovery procedure; and whether a beam failure recovery failure event corresponding to the detected beam failure event occurs in the target cell (see par. 0128; … The illustrated example depicts beam recovery within the same cell, but certain embodiments contemplate that beam recovery may be performed in target gNB (a different cell and/or node), such as in a multi-cell beam recovery scenario  …).
Consider claim 4 in view of claim 2 above. DA SILVA further discloses wherein whether the target cell has an available resource for performing a beam failure recovery procedure specifically comprises at least one of the following conditions: whether the target cell is configured with a first resource used for a contention-free random access CFRA procedure (see par. 0107; … As in LTE, it has been agreed in NR that the source node can send, during handover preparation, these measurements to the target cell so that the target can select the DL beams to provide dedicated RACH resource e.g., for contention-free access  …), or whether the target cell is configured with a second resource, wherein the second resource is a resource used for a CFRA procedure that supports beam failure recovery; whether a reference signal on the second resource meets a measurement performance requirement; whether the target cell is configured with a third resource used for a contention-based random CBRA procedure, or whether the target cell is configured with a fourth resource, wherein the fourth resource is a resource that can be used for a CBRA procedure that supports beam failure recovery; and whether a reference signal on the fourth resource meets the measurement performance requirement.
Consider claim 5 in view of claim 1 above. DA SILVA further discloses wherein the beam failure detection is specifically: determining, based on measurement performance information obtained by performing detection on a target reference signal on the target cell, whether a beam failure event is detected (see pars. 0126-0128; … The message contains at least one or multiple target cell identifiers, the frequency(ies) of the beamformed synchronization source signals (SS/PBCH Block) per cell and the beamformed reference signals in the DL associated to the RACH resources to be used per cell, where these RS can be the same SS/PBCH Block(s) and/or dedicated CSI-RS resources  …).
Consider claim 6 in view of claim 5 above. DA SILVA further discloses wherein the target reference signal comprises at least one of the following reference signals: a reference signal configured for the target cell and used for beam failure detection;
a reference signal configured for the target cell and used for a beam failure event; a reference signal configured for the target cell and used for beam management; a reference signal that can be detected on the target cell (see pars. 0126-0128; … The message contains at least one or multiple target cell identifiers, the frequency(ies) of the beamformed synchronization source signals (SS/PBCH Block) per cell and the beamformed reference signals in the DL associated to the RACH resources to be used per cell, where these RS can be the same SS/PBCH Block(s) and/or dedicated CSI-RS resources  …); and a preset quantity of reference signals configured for the target cell.
Consider claim 8 in view of claim 7 above. DA SILVA further discloses wherein the indication information is carried by a Media Access Control control element MAC CE, a physical uplink control channel PUCCH, or a radio resource control RRC message (see par. 0125; … In a first set of embodiments, the occurrence of a handover execution, SCG change or SCG addition procedures, e.g., the reception of an RRC Configuration message that indicates that UE shall access a target cell, triggers the UE to send a beam/cell report to a target network node … ); and/or the indication information is reported through a secondary cell SCell (see par. 0150; … in some embodiments the beam measurement information is on SCells after the SCG change/addition/handover …), a primary cell PCell, a primary secondary cell PSCell, or a special cell SpCell.
Consider claim 9 in view of claim 1 above. DA SILVA further discloses wherein the indication information comprises at least one of the following: first information, used to indicate a beam failure on the secondary cell SCell (see pars. 0129 and 0150; … in some embodiments the beam measurement information is on SCells after the SCG change/addition/handover  …), the primary cell PCell, the primary secondary cell PSCell, and/or the special cell SpCell; second information, used to indicate a quantity of target reference signals and/or measurement performance information not satisfying the measurement performance requirement; third information, used to indicate that the target cell has no available candidate beam and/or no measurement performance information of a reference signal of the candidate beam; fourth information, used to indicate that the target cell has no available resource for performing the beam failure recovery procedure; fifth information, used to indicate the measurement performance information of a reference signal; sixth information, used to indicate an alternative beam selected by the mobile communication terminal; eighth information, used to indicate an event that a preset quantity of reference signals fail; ninth information, used to indicate an event that a preset reference signal fails and/or a reference signal corresponding to the candidate beam fails; tenth message, used to indicate an additional reference signal for displaying a configuration; eleventh information, used to indicate measurement performance information of a reference signal of a resource used for contention-based random access CBRA; and twelfth information, used to indicate measurement performance information of a reference signal, wherein the reference signal comprises at least one of: a reference signal of the candidate beam, reference signals of all beams, a preset quantity of reference signals, and a reference signal of a preset beam.
Consider claim 13, the subject matter recited in this claim has already been addressed in rejection to claim 1. Therefore, it has been analyzed and rejected based upon the rejection to claim 1. Additionally, DA SILVA at paragraph 203 memory, computer program and processor to carry out the tasks as in claim 1 above.
Consider claim 14, the subject matter recited in this claim has already been addressed in rejection to claim 2. Therefore, it has been analyzed and rejected based upon the rejection to claim 2.
Consider claim 15, the subject matter recited in this claim has already been addressed in rejection to claim 3. Therefore, it has been analyzed and rejected based upon the rejection to claim 3.
Consider claim 16, the subject matter recited in this claim has already been addressed in rejection to claim 4. Therefore, it has been analyzed and rejected based upon the rejection to claim 4.
Consider claim 17 in view of claim 13 above. DA SILVA further discloses wherein the processor is configured to, determine, based on measurement performance information obtained by performing detection on a target reference signal on the target cell, whether a beam failure event is detected (see pars. 0126-0128; … The message contains at least one or multiple target cell identifiers, the frequency(ies) of the beamformed synchronization source signals (SS/PBCH Block) per cell and the beamformed reference signals in the DL associated to the RACH resources to be used per cell, where these RS can be the same SS/PBCH Block(s) and/or dedicated CSI-RS resources  …); wherein the target reference signal comprises at least one of the following reference signals: a reference signal configured for the target cell and used for beam failure detection; a reference signal configured for the target cell and used for a beam failure event; a reference signal configured for the target cell and used for beam management; a reference signal that can be detected on the target cell (see pars. 0126-0128; … The message contains at least one or multiple target cell identifiers, the frequency(ies) of the beamformed synchronization source signals (SS/PBCH Block) per cell and the beamformed reference signals in the DL associated to the RACH resources to be used per cell, where these RS can be the same SS/PBCH Block(s) and/or dedicated CSI-RS resources  …); and a preset quantity of reference signals configured for the target cell.
Consider claim 19, the subject matter recited in this claim has already been addressed in rejection to claim 9. Therefore, it has been analyzed and rejected based upon the rejection to claim 9.
Consider claim 20, the subject matter recited in this claim has already been addressed in rejection to claim 1. Therefore, it has been analyzed and rejected based upon the rejection to claim 1. Additionally, DA SILVA at figure 10 and paragraphs 192 and 203 memory, computer program and processor, network node to carry out the tasks as in claim 1 above.

9.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DA SILVA; Icaro L.J. et al. (US 20210345191 A1), hereafter “DA SILVA,” in view of da Silva; Icaro L. J. et al. (US 20200037332 A1), hereafter “da Silva2,” 
Consider claim 10. DA SILVA discloses a cell beam failure processing method, applied to a network side, and comprising (see fig. 2, par. 0060; In particular embodiments, the triggering event corresponds to a detection of beam failure towards a source network node): receiving indication information sent by a mobile communication terminal based on a detection result of a physical layer of the mobile communication terminal (see par. 0124; The term “signaling” used herein may comprise any of: high-layer signaling (e.g., via RRC, NAS message or a like), lower-layer signaling (e.g., via a MAC, a physical control channel etc), or a combination thereof), wherein the detection result comprises at least a result of beam failure detection performed for a target cell (see fig. 7, par. 0128; In a fourth set of embodiments, the triggering event is the occurrence of a successful beam recovery procedure, e.g., the detection of beam failure, followed by the transmission on an UL signal on L1/L2, like a PRACH preamble, the monitoring of a MAC signalling message within a time window (like a RAR time window) and, upon the reception of that L1/L2 response from the network, that indicates that the beam recovery procedure has been successful, the measurement reporting with beam measurements to the target cell is triggered. Notice that the target cell can be the same as the source cell or a different cell (in the case multi-cell beam recovery is supported e.g., if UE is allowed to perform beam selection on beams associated to another cell different from the serving cell, upon beam failure detection. Examiner’s Analysis: the beam failure detection can be performed in either the source cell or the target cell)); and performing, based on the indication information, a second operation of beam failure processing (see par. 0129; The fact that the window expires, triggers the UE to perform another beam selection, and, that is the trigger to indicate the UE that beam measurements associated to the target cell shall be reported when and if the procedure succeeds e.g., upon the reception of that L1/L2 response from the network, that indicates that the beam recovery procedure has been successful. Examiner’s Analysis: a beam recovery procedure is performed in the target cell after detecting the beam failure); wherein the second operation comprises at least one of the following operations: initiating cell re-establishment (see par. 0221; … an RRC connection re-establishment procedure may be initiated in a source cell…); initiating a related procedure subsequent to a primary secondary cell PSCell or secondary cell SCell failure; initiating a change procedure of a primary secondary cell PSCell or secondary cell SCell; initiating a cell release procedure of a primary secondary cell PSCell or secondary cell SCell; initiating a cell addition procedure of a primary secondary cell PSCell or secondary cell SCell; initiating a procedure of activating an available reference signal in the target cell; indicating an available reference signal on a secondary cell SCell, primary cell PCell, primary secondary cell PSCell, and/or special cell SpCell to the mobile communication terminal; indicating a new available reference signal to the mobile communication terminal by using a secondary cell SCell, a primary cell PCell, a primary secondary cell PSCell, and/or a special cell SpCell; and responding to the mobile communication terminal by using a new available reference signal on a secondary cell SCell, primary cell PCell, primary secondary cell PSCell, and/or special cell SpCell (Examiner’s Note: this claim is written in an alternative format).
DA SILVA, however, does not particular refer to the following limitation taught by da Silva2, in analogous art; performing accelerating beam failure processing (see par. 0018; A light and fast beam recovery procedure should be initiated when there is a beam failure, which can improve UE performance significantly as compared to using an RLF procedure).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DA SILVA and have it include the teachings of da Silva2. The motivation would have been in order to improve the performance of the user equipment (see par. 0018). 
Consider claim 11 in view of claim 10 above. DA SILVA further discloses wherein the detection result further comprises a result of beam failure recovery condition detection performed for the target cell (see pars. 0129 and 0130; … the triggering event may include the detection by the UE that beam conditions may have changed. In some embodiments, the beam change condition can be that the best beams included in previous measurement reports associated to the target cell have changed. In some embodiments, the beam change condition can be that the number of detected beams is different corresponding to the target cell  …).
Response to Arguments
10.	Applicant's arguments with respect to claims 1, 10 and 13 have been considered but are moot in view of the new ground(s) of rejection.

11.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Pan; Kyle Jung-Lin et al. (US 20200059398 A1) discloses at paragraph 4: beam failure recovery request.
	NAGARAJA; Sumeeth et al. (US 20180097556 A1) discloses at paragraph 28: fast beam recovery.
Conclusion 
12.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos Batista/
Primary Examiner - Art Unit 2642

November 28, 2022